Citation Nr: 1539666	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-17 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 19, 2010, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the VA Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) at the RO in Los Angeles in August 2015.  However, prior to his hearing, the Veteran relocated to Honolulu, Hawaii.  Therefore, a remand is necessary to transfer jurisdiction of the Veteran's claims file to the appropriate RO and to afford the Veteran his requested hearing at that RO.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran moved to Honolulu, transfer jurisdiction of his claims file to the appropriate RO.

2.  Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







